           Case 2:18-cv-00762-JAD-VCF Document 58 Filed 10/23/20 Page 1 of 2




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                   ***

4

5
      NATIONSTAR MORTGAGE LLC dba MR.
6     COOPER,
7                          Plaintiff,                  2:18-cv-00762-JAD-VCF
                                                       MINUTE ORDER
8     vs.
      KEYNOTE PROPERTIES, LLC, and RANCHO
9
      SANTA FE HOMEOWNERS
10
      ASSOCIATION,
                           Defendants.
11

12
            Before the Court are the Motion to Expedite hearing on Motion to Withdraw as Counsel and
13
     Adjudicate Lien on Order Shortening Time (ECF Nos. 54 and 55).
14
            Accordingly,
15
            IT IS HEREBY ORDERED that a video conference hearing is scheduled for 1:00 PM, November
16
     17, 2020, in Courtroom 3D before U.S. Magistrate Judge Cam Ferenbach, on the Motion to Expedite
17
     hearing on Motion to Withdraw as Counsel and Adjudicate Lien on Order Shortening Time (ECF Nos. 54
18
     and 55).
19
            IT IS FURTHER ORDERED that the parties must contact the Courtroom Administrator, Tawnee
20
     Renfro at Tawnee_Renfro@nvd.uscourts.gov, and provide an email address for the video conference by
21
     12:00 PM, November 16, 2020.
22
            IT IS ORDERED that the following Video Conference Instructions be adhered to as follows:
23
            INSTRUCTIONS FOR VIDEO CONFERENCE HEARING
24

25
            Case 2:18-cv-00762-JAD-VCF Document 58 Filed 10/23/20 Page 2 of 2




1           Instructions to the scheduled hearings will be sent via email thirty (30) minutes prior to the hearing

2    to the participants email provided to the Court.

3           •       Log on to the call ten (10) minutes prior to the hearing time.

4           •       Mute your sound prior to entering the hearing.

5           •       Do not talk over one another.

6           •       State your name prior to speaking for the record.

7           •       Do not have others in the video screen or moving in the background.

8           •       No recording of the hearing.

9           •       No forwarding of any video conference invitations.

10          •       Unauthorized users on the video conference will be removed.

11

12          DATED this 23rd day of October, 2020.
                                                                  _________________________
13                                                                CAM FERENBACH
                                                                  UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25
